COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 
NOS. 2-04-001-CR
        
2-04-002-CR
  
  
JAMES 
MATTHEW BURSON                                                   APPELLANT
  
V.
  
THE 
STATE OF TEXAS                                                                  STATE
  
----------
FROM 
THE 372ND DISTRICT COURT OF TARRANT COUNTY
----------
MEMORANDUM OPINION1 AND JUDGMENT
----------
        On 
June 17, 2004, this court abated these appeals and remanded the cases to the 
trial court to conduct a hearing on appellant’s amended motions for new trial.
        Prior 
to our receipt of the record from the hearing in the trial court, on August 25, 
2004 appellant’s counsel filed a motion to withdraw the notices of appeal in 
each case.
        These 
appeals are reinstated and we have considered appellant's motion to withdrawal 
his notices of appeal.  The motion complies with rule 42.2(a) of the rules 
of appellate procedure.  See Tex. 
R. App. P. 42.2(a).  
No decision of this court having been delivered before we received this motion, 
we grant the motion and dismiss the appeals.  See id.; Tex. R. App. P. 43.2(f).
   
  
                                                                  PER 
CURIAM
  
  
PANEL 
F:   HOLMAN, LIVINGSTON, and DAUPHINOT, JJ.
 
DO 
NOT PUBLISH
Tex. R. App. P. 47.2(b)
 
DELIVERED: 
September 16, 2004


NOTES
1.  
See Tex. R. App. P. 47.4.